Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to claims received 3/15/2021. Claims 1, 7, 8, 12 – 15, 19 and 20 are amended. Claims 2, 3, 9, 10, 16 and 17 are canceled. Claims 21 – 26 are added. Claims 1, 4-8, 11-15 and 18-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 recites the limitation "the styling information” in the third line.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments on pages 7 – 9 with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments on page 9 with respect to claim 7 have been fully considered but they are not persuasive. 


In response, the combination of Skwirblies and Li shows a user converting a first file format such as HTML format file into a second file format such as PDF format (Skwirblies: Abstract, Col 4 line 58 – Col 5 line 38), and restoring a CSS styling element to display on a rendered web page (i.e. rendering takes HTML code and interprets it into what you see visually) (Li: [0055], [0082]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12, 15, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US Patent 7,149,776), hereby known as Roy, in view of Dass (US Patent 9,607,105), hereby known as Dass.
Regarding claim 1, Roy teaches a computer-implemented method for enabling document sharing in a co- browsing session (Roy: Abstract. Col 4 line 65 – Col 5 line 1. Each participant of a co-browsing session can collaborate and share a document), the method comprising performing operations as follows on a processor of a computer system: 

receiving a document to be shared in the co-browsing session from the user device via a network location (Roy: Fig. 1 ‘102’, ‘104’, ‘140’, Abstract, Col 5 lines 3 – 10 and 15 - 20, Col 10 lines 11 - 16. The Conversion server 140 receives a Microsoft Office formatted document from a host attendee 102 which is to be shared among the co-browsing collaboration session attendees 104 over the internet); 
creating an HTML format version of the document (Roy: Fig. 1 ‘140’, ‘142’, Col 5 lines 3 – 10, Col 10 lines 11 - 16. The Microsoft Office formatted document received by the Conversion server 140 is converted to (i.e. creates an) HTML format file by the conversion module 142); and
appending the HTML format version of the document to the GUI, wherein the GUI is configured to dynamically display the HTML format version of the document on the user device (Roy: Abstract, Col 3 line 61 – Col 4 line 3, Col 5 lines 3 – 10, Col 13 line 17 – Col 14 line 17. The document converted into HTML format is provided to the co-browsing session to be shared among the collaboration attendees utilizing web browsers. Dynamic Hypertext Markup Language (DHTML) is utilized to provide dynamic web page for viewing of the shared web interface).
Roy fails to expressly disclose extracting textual data from the document;
creating an HTML format version of the document comprising the textual data.
However, in the same field of endeavor, Dass shows extracting textual data from the document (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 – 30, Col 4 lines 26 – 32. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130);
creating an HTML format version of the document comprising the textual data (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 – 30, Col 4 lines 26 – 32. The text extraction module 114 extracts text from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy with the extracting textual data of Dass because in doing so provides for an enhanced communication system by allowing words to be extracted and analyzed from a Microsoft Word document in order to analyze the context or semantics of text and words providing a repository of text to assist in searching. 

Claims 8 and 15 recite substantially the same features as claim 1 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Regarding claim 5, Roy and Dass show the method of claim 1, further comprising receiving authorization from the user device to enable a second user device to edit the HTML format version of the document (Roy: Col 2 lines 59 – 64, Col 3 lines 61 – 65, Col 6 lines 30 – 34. Communications manager 230 includes an authorization manager to enable a co-browser attendees to edit a shared HTML document).

Claims 12 and 19 recite substantially the same features as claim 5 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.


Regarding claim 21, Roy and Dass show the method of claim 1, further comprising saving styling information in memory separate from the textual data (Roy: Col 5 lines 3 – 6. Original textual data is 

Claims 23 recite substantially the same features as claim 21 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass applied to claims 1, 8 and 15 above, and further in view Zarzar (US Patent Application 2009/0006454), hereby known as Zarzar.
Regarding claim 4, Roy and Dass show the method of claim 1.
Roy and Dass fail to expressly disclose wherein the GUI is configured to dynamically display the HTML format version of the document in a modal window on the user device.
However, in the same field of endeavor, Zarzar shows wherein the GUI is configured to dynamically display the HTML format version of the document in a modal window on the user device (Zarzar: Fig. 4 ‘400’, [0042]. Dynamic HML (DHTML) is used to generate and display a modal dialog in a web based browser window (i.e. dialog box 400)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the modal window of Zarzar because in doing so provides for a more efficient web interface allowing the user to avoid interrupting the workflow on the main window.

.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass applied to claims 5, 12 and 19 above, and further in view Skwirblies (US Patent 7,581,175), hereby known as Skwirblies.
Regarding claim 6, Roy and Dass show the method of claim 5.
Roy and Dass fail to expressly disclose further comprising converting the HTML format version of the document to a different file type and transmitting the converted HTML format version of the document to the second user device.
However, in the same field of endeavor, Skwirblies shows further comprising converting the HTML format version of the document to a different file type and transmitting the converted HTML format version of the document to the second user device (Skwirblies: Abstract, Col 4 line 58 – Col 5 line 38. HTML file is converted into PDF format. PDF format file can be saved and sent to other users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the converting of Skwirblies because in doing so allows for an expanded environment for the user to utilize the document information such as in an Adobe application environment.

Claims 13 and 20 recite substantially the same features as claim 6 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass as applied to claims 15, 21 and 23, and further in view of Erickson (US Patent Application 2003/0046407), hereafter known as Erickson.
Regarding claim 22, Roy and Dass show the method of claim 21.
Roy and Dass fail to expressly disclose further comprising receiving an edited version of the HTML format version of the document and generating an updated version of the document using the styling information and the edited version of the HTML format version of the document.
However, in the same field of endeavor, Erickson shows further comprising receiving an edited version of the HTML format version of the document and generating an updated version of the document using the styling information and the edited version of the HTML format version of the document (Erickson: [0035]. Proxy server 12 receives an HTML page and modifies it using MIME-appropriate formatting (i.e. styling) to generate an updates HTML page. The original HTML page was written (i.e. edited) upon creation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the generating an updated version of Erickson because in doing so provides for an enhanced communication system by allowing a document to reformatted into another format providing an expanded environment in which to work with the document.

Claims 24 recite substantially the same features as claim 22 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Regarding claim 26, Roy and Dass show the computer program product of claim 15.

However, in the same field of endeavor, Erickson (2003/0046407) shows wherein the steps further comprise receiving an edited version of the HTML format version of the document and generating an updated version of the document using the styling information and the edited version of the HTML format version of the document (Erickson: [0035]. Proxy server 12 receives an HTML page and modifies it using MIME-appropriate formatting (i.e. styling) to generate an updates HTML page. The original HTML page was written (i.e. edited) upon creation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the generating an updated version of Erickson because in doing so provides for an enhanced communication system by allowing a document to reformatted into another format providing an expanded environment in which to work with the document.

Claims 7, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, Dass and Skwirblies as applied to claims 6 and 13 above, and further in view of Li (US Patent Application 2019/0129923), hereby known as Li.
Regarding claim 7, Roy, Dass and Skwirblies show the method of claim 6.
Roy, Dass and Skwirblies fail to expressly disclose wherein converting the HTML format version of the document to the different file type comprises restoring styling elements to the HTML format version of the document.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy, Dass and Skwirblies with the restoring styling elements of Li because in doing so allows the document to have styling information such as layout, colors and fonts restored to a default setting for the HTML web page with a smaller area providing a more efficient web interface.

Claims 14 and 25 recite substantially the same features as claim 7 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.H/               Examiner, Art Unit 2451                                                                                                                                                                                         
/Chris Parry/               Supervisory Patent Examiner, Art Unit 2451